November 16, 2018

Magistrate Judge Bernard M. Jones

200 NW 4" Street

Room #1021 court room #101

Oklahoma City, Oklahoma 73102

Reference to Case #: 5: 16-mj-00176-BMJ 1

Your Honor

As you will see from the attached copy of the Closure Document for this case, all elements of this SEARCH
WARRANT were terminated on 06/20/2016 with no action taken and no further action recommended. The
Cambodian girl that made these allegations was selected through the immigration lottery to come to the U.S.A.
But she needed a sponsor. Her stepfather has been very helpful to me in caring for my father still in Cambodia.
They asked if we would sponsor her and we did. When she arrived in Oklahoma, she was already pregnant by a
man still in Cambodia. When we realized what the problem was, my wife and | started helping her with prenatal
care including doctor visits.

We are unclear about the reasons that prompted her to team with another employee to make these allegations
against us. Perhaps it was due to hormonal imbalance from the pregnancy. Whatever the reason, the portrayal of
our company and our family in the news has caused great financial and personal distress. We feel so lucky and
grateful to be United States citizens but are confused by the lack of concern by the authorities about the impact on
us by the charges that have been proven false.

Daily on the news, we hear of charges being brought against individuals who have lied to the FBI. The quick
conclusion of this search and the lack of any charges proves that the allegations had no basis. The portrayal of our
company in the news has caused great financial and personal distress. These problems were all based on false
allegations. The impact continues to this day because the FBI and the legal system refuse to state openly that the
allegations were false and the search yielded a clean bill of health for my family and company.

Even though the FBI considers this case closed, we are still dealing with the fallout. Financially, the business
continues to be down 50% from the level prior to these allegations. We are fighting with the Labor Department
due to these false allegations. We have the documentation that has been requested but the legal fees are eating
our lunch.

Personally, our reputation and standing in the community we love and even in our home country continue to be
negative. Because once the charges and news reports were recorded on the internet and Facebook, they are there
forever for all to see with no document to refute the charges.

Fairness would dictate that some amount of compensation be offered to us. We know that that is not a possibility.
However, it does seem possible that a letter could be issued from the FBI that states that these allegations were
proven to be false and that the Kchao family and Whispering Pines Bed and Breakfast were cleared of all charges.
Additionally, we wonder if charges should not be brought against the people that started this controversy in the

 

first place. are asking for your help to bring this about.
es
ee Thovve wp leclsero—
Rany Kchao Terry Kchao

7820 E. HWY 9, Norman, 73026 405-408-6755

Cc: Robert D. Gifford II
P.O. Box 2682
Oklahoma City, OK 73101-2682
